tcmemo_2010_83 united_states tax_court robert linda whitmarsh petitioners v commissioner of internal revenue respondent docket no filed date robert linda whitmarsh pro sese kevin w coy for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issue for decision is whether petitioners are liable for the accuracy-related_penalty under sec_6662 all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference petitioners resided in california at the time the petition was filed petitioners each owned a 50-percent share in sign arts products corp and were employees of sign arts products corp at all relevant times in date sign arts products corp enrolled in the idp corporate benefit services inc multiple employer welfare_benefit_plan and trust the idp plan the idp plan provided life_insurance to employees of enrolled employers sign arts products corp contributed to the idp plan on petitioners’ behalf from until the idp plan used those contributions to purchase insurance on petitioners’ lives from western reserve life assurance co of ohio western reserve beginning in washington trust bank held the western reserve policies as trustee of the trust which formed part of the idp plan in date the idp plan distributed the western reserve policies to petitioners on date the idp plan terminated the internal_revenue_service irs received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reflecting petitioners’ receipt of dollar_figure of income from the distribution of the western reserve policy insuring mr whitmarsh’s life the irs also received a form 1099-r reflecting petitioners’ receipt of dollar_figure of income from the distribution of the western reserve policy insuring mrs whitmarsh’s life petitioners completed their joint federal_income_tax return for on date and timely filed it petitioners’ return was prepared and signed by an accountant on their form_1040 u s individual_income_tax_return petitioners reported pensions and annuities totaling dollar_figure and dollar_figure as the taxable_amount petitioners reported a total_tax of dollar_figure in the supplemental information petitioners filed with their return petitioners stated the following regarding the forms 1099-r amounts these amounts should have been reported with taxable amounts to mr and mrs whitmarsh of dollar_figure and dollar_figure respectively corrected 1099rs will be issued by the end of date with the correct taxable amounts the taxable amounts that petitioners listed on the return correspond to the net surrender values of the western reserve life_insurance policies insuring petitioners as of date as reported in a letter from western reserve dated date to petitioners’ insurance agent washington trust bank later issued revised forms 1099-r to petitioners reporting dollar_figure of income to mr whitmarsh and dollar_figure of income to mrs whitmarsh petitioners concede that the deficiency in federal_income_tax determined in the notice_of_deficiency is correct discussion petitioners contest the imposition of an accuracy-related_penalty under sec_6662 sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of percent of the tax required to be shown on the return or dollar_figure under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is proper to impose penalties 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority id pincite petitioners’ underpayment_of_tax is a substantial_understatement_of_income_tax on their form_1040 petitioners reported dollar_figure as the total_tax they now concede that there was a deficiency of dollar_figure the deficiency is greater than dollar_figure and than percent of the amount of tax required to be shown on the return respondent’s burden of production has been met the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances including the taxpayer’s experience knowledge and education sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id a taxpayer’s reliance on erroneous information reported on a form_w-2 form_1099 or other information_return indicates reasonable_cause and good_faith provided the taxpayer did not know or have reason to know that the information was incorrect id reliance on professional advice may constitute reasonable_cause and good_faith but only if under all the circumstances such reliance was reasonable 471_f3d_1021 9th cir affg tcmemo_2004_269 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs petitioners could not rely on the revised forms 1099-r simply because they believed that the initial forms 1099-r were incorrect it was not reasonable for petitioners to rely on revised figures that substantially reduced their income without explanation and justification of the revision although the record is unclear as to when the revised forms 1099-r were issued petitioners stated in the attachment to their tax_return that revised forms 1099-r would be issued by the end of date absent more detailed information regarding the circumstances we cannot conclude that petitioners acted reasonably in relying on forms 1099-r that had not yet been issued at the time they filed their return petitioners argue that they have no background in tax law and that they relied on western reserve their insurance broker and their accountant in preparing their federal_income_tax return they claim that the original 1099’s did show taxable but when questioned the insurance_company changed to the taxable_amount that was claimed on our return petitioners fail to address a number of important issues first they have failed to provide or identify evidence that they reasonably relied on their insurance broker for federal_income_tax advice or that their insurance broker was a competent professional with sufficient expertise in the relevant tax laws see 115_tc_43 affd 299_f3d_221 3d cir second petitioners have failed to provide evidence that they reasonably relied on their accountant’s advice they claim that their accountant relied on the revised forms 1099-r issued by the insurance_company but those forms were neither issued by the insurance_company nor in hand when the return was filed there is no evidence of petitioners’ accountant’s qualifications or that petitioners provided their accountant with all the information necessary to determine the proper tax treatment of the distribution see neonatology associates p a v commissioner supra pincite 108_tc_147 estate of goldman v commissioner tcmemo_1996_29 petitioners may not avoid liability for an accuracy-related_penalty under sec_6662 simply by showing that their federal_income_tax return was prepared by someone else see estate of goldman v commissioner supra citing 66_tc_817 remanded on other grounds 603_f2d_491 5th cir third the forms 1099-r were issued by washington trust bank not by western reserve as petitioners claim and there is no evidence that western reserve provided petitioners with any_tax advice finally although washington trust bank did eventually provide the revised forms 1099-r corresponding to the amount that petitioners reported on their form_1040 petitioners have not provided any context for the revision petitioners claim that washington trust bank modified the forms 1099-r when questioned but petitioners do not say who questioned washington trust bank or what those questions were there is no evidence that washington trust bank provided petitioners with tax_advice the only evidence petitioners offer to prove that they relied on professional advice is the revised forms 1099-r reported by washington trust bank and petitioners’ accountant’s signature on petitioners’ form_1040 petitioners have failed to prove that they acted with reasonable_cause and in good_faith under sec_6664 for the reasons explained above decision will be entered for respondent
